DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the second program" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamboli et al.(US Patent Number 6,792,431, hereinafter “Tamboli) in view of Szyperski et al. (US Patent Number 9,201,874, hereinafter “Szyperski”).

5.	As per claim 1, Tamboli teaches a method of creating adapters for enabling different programs to interoperate (figure 1 and 2 with emphasis seen of 116), comprising: receiving program data meanings and corresponding data locations ( data meanings and locations, 106, 134, figure 2) for a program (extracting data from location repositories for transformation (114, 126, figure 2) service, column 8, line 27-50; transfer repository functionality for the program, column 10, line 5-19; metadata catalog for the data elements, column 10, line 59-67); and providing the two-way functional data transform for a bidirectional exchange standard adapter to enable interoperability (transform functionality, column 8, line 27-50; adapter handling and implementation for interoperability, column 22, line 67 to column 23, line 19) between the program and a different program having another bidirectional exchange (bidirectional buses, 117 and 111, figure 2) standard adapter in an automatic or substantially automatic manner to eliminate or reduce human intervention (substantially automatic handling reduces human intervention in the processing of the adapter, column 14, line 46 to column 15, line 7; column 15, line 55 to column 16, line 58).  
Tamboli does not explicitly disclose determining if the received program meanings are substantially equivalent to predetermined data meanings of an exchange standard; determining if data from the received data locations of the program are substantially consistent with corresponding data of the exchange standard; creating a two-way functional data transform if substantial equivalency or substantial consistency is determined.
	Szyperski teaches determining if the received program meanings are substantially equivalent to predetermined data meanings of an exchange standard (column 5, line 11 -36; column 5, line 57 to column 6, line 34); determining if data from the received data locations of the program are substantially consistent with corresponding data of the exchange standard (column 5, line 11-36; column 5, line 57 to column 6, line 34; column 6, line 50-60); creating a two-way functional data transform if substantial equivalency or substantial consistency is determined (column 5, line 11-36; column 5, line 57 to column 6, line 34; column 6, line 50-60).
Tamboli and Szyperski are analogous art because they are from the same field of endeavor of data structure handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tamboli and Szyperski before him to modify Tamboli with the above teachings of Szyperski because of the enhancements to data structure determination and processing seen.
	The motivation for doing so would have been to improve the data framework of the system (column 1, lines 54 – 64). Therefore, it would have been obvious to combine Szyperski with Tamboli to obtain the invention as specified in the instant claims.


6.	As per claim 16, Tamboli teaches a system for facilitating interoperability between first and second different programs (figure 1 and 2 with emphasis seen of 116), comprising: a first bidirectional exchange standard adapter including a first data functional transform (114, 126, figure 2, adapter configuration with data functional transform, column 8, line 27-50; exchange handling, column 10, line 5-19; column 10, line 59-67), the first data functional transform being a conversion function of data structures and data formats (112, 130, figure 2) between a first program (116 figure 2) and an exchange standard, the first bidirectional (exchanged along the adapters is bidirectional, figure 1) exchange standard adapter further including a first communication transfer transform for data reading and data writing for the first program (top portion of figure 2, data structure functionality for data formats, column 8, line 52-66; exchange standard adapter, column 9, line 46-58; program data writing, column 13, line 34-39); a second bidirectional exchange standard adapter (via steps of 140, figure 1b) including a second data functional transform, the second data functional transform being a conversion function of data structures in data formats between the second program (bottom half of figure 2 represents the second portion and configurations) and the exchange standard (column 8, line 27-50; column 22, line 67 to column 23, line 19), the second bi-directional exchange adapter including a second communication transfer transform (202, figure 1) standard for data reading and data writing for the second program (column 14, line 46 to column 15, line 7; column 15, line 55 to column 16, line 58). 
Tamboli does not appear to explicitly disclose a common communication link coupled between the first bidirectional exchange standard adapter and the second bidirectional exchange standard adapter and conveying exchange standard information bi-directionally therebetween in an automatic or substantially automatic manner.  
	Szyperski teaches a common communication link coupled (column 5, line 11 -36; column 5, line 57 to column 6, line 34) between the first bidirectional exchange standard adapter and the second bidirectional exchange standard adapter (column 5, line 11-36; column 5, line 57 to column 6, line 34; column 6, line 50-60) and conveying exchange standard information bi-directionally therebetween in an automatic or substantially automatic manner (column 5, line 11-36; column 5, line 57 to column 6, line 34; column 6, line 50-60).  
Tamboli and Szyperski are analogous art because they are from the same field of endeavor of data structure handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tamboli and Szyperski before him to modify Tamboli with the above teachings of Szyperski because of the enhancements to data structure determination and processing seen.
	The motivation for doing so would have been to improve the data framework of the system (column 1, lines 54 – 64). Therefore, it would have been obvious to combine Szyperski with Tamboli to obtain the invention as specified in the instant claims.

7.	Tamboli modified by the teachings of Szyperski as seen in claim 1 above, as per claim 2, Tamboli teaches a method, further including providing a discovery manager (discovery manager, 208, figure 1).  

8.	Tamboli modified by the teachings of Szyperski as seen in claim 1 above, as per claim 10, Tamboli teaches a method, further including creating a communication transfer transform including rules for data reading and/or data writing (column 8, line 52-66; column 9, line 46-58; column 13, line 34-39).  

9.	Tamboli modified by the teachings of Szyperski as seen in claim 1 above, as per claim 11, Tamboli teaches a method, wherein the data transform and the communication transfer transform are assembled by the adapter creator for the exchange standard adapter (208 functionality seen in the steps therein, figure 1).  

Allowable Subject Matter
10.	Claims 3 – 9, 12 – 15, and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakanoya/Krantz have teachings of a discover manager and program management therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184